Citation Nr: 1217130	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

  
1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection to a disorder of the right hand, manifested by numbness.  

4.  Entitlement to service connection for a disorder of the left hand, manifested by numbness.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), an adjustment disorder, and a depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In March 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disorder did not have onset during his active service, arthritis of his right knee did not manifest within one year of separation from active service, and his right knee disorder is not etiologically related to his active service.  

2.  The Veteran's left knee disorder did not have onset during his active service, arthritis of his left knee did not manifest within one year of separation from active service, and his left knee disorder is not etiologically related to his active service.  

3.  The Veteran's right hand disorder did not have onset during his active service, arthritis of his right hand did not manifest within one year of separation from active service, and his right hand disorder is not etiologically related to his active service 

4.  The Veteran's left hand disorder did not have onset during his active service, arthritis of his left hand did not manifest within one year of separation from active service, and his left hand disorder is not etiologically related to his active service 

5.  The Veteran's low back disorder did not have onset during his active service, arthritis of his lumbar spine did not manifest within one year of separation from active service, and his low back disorder is not etiologically related to his active service.   

6.  The Veteran does not have a asbestos related respiratory disease.  

7.  The Veteran's COPD did not have onset during service and is not etiologically related to his service.  

8.  The Veteran does not have PTSD.  

8.  The Veteran did not engage in combat with the enemy.  

9.  The Veteran does not have a stressor related to fear of hostile enemy or terrorist activity.  

10.  The Veteran's diagnosed psychiatric disorders did not have onset during his active service and are not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

5.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

6.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

7.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, an adjustment disorder, and a depressive disorder , have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by way of a letter sent to the Veteran in February 2009.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

VA's duty to assist a claimant in the development of a claim includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and service personnel records as well as treatment records from Federal Heights Rehabilitation and Nursing Center.  Associated with the electronic portion (Virtual VA) portion of the claims file is a Social Security Administration (SSA) inquiry.  There is an entry for Ledger Account File (LAF) showing "Denied Claim."  That alone is not evidence that there are records held by the SSA relevant to the Veteran's claims on appeal.  VA has provided notice to the Veteran to provide VA with information relevant to his claims.  He has not ever indicated that the SSA has any relevant evidence.  VA has no duty to further investigate this matter or to request records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (explaining that VA must have a specific reason to believe that there exist relevant records in order to have a duty to seek such records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (stating "the 'duty to assist' is not a license for a 'fishing expedition'").  

In May 2011, VA afforded the Veteran an examination and obtained expert opinions with regard to all of the claims that gave rise to this appeal with the exception of the claim of entitlement to service connection for an acquired psychiatric disorder.  

The examiner noted review of the Veteran's claims file and clearly considered the Veteran's statements provided during the examination.  All of the claimed conditions to which the examination applied were described in detail.  The examiner provided sufficient rationale to support the conclusions reached in the opinions.  For these reasons, the Board finds that the examination and opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App.120, 123-24 (2007) (explaining that an adequate medical opinion is one that takes into consideration the relevant medical history, describes the disability in sufficient detail for the Board to make a fully informed determination, and supports its conclusions with an analysis that can be weighed against other evidence).  

VA has not afforded the Veteran an examination or obtained an expert opinion with regard to his claim of entitlement to service connection for an acquired psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The second factor listed above is not present in this case.  Evidence does not establish an event, disease, or injury in-service relevant to his claim of entitlement to service connection for PTSD, or for any psychiatric disorder.  Hence, VA has no duty to provide an examination or obtain an opinion as to this issue.  

In the June 2010 Remand, the Board directed that the Veteran should be asked to identify the name of the Landing Ship, Tank (LST) on which he alleges to have served as a deployed Marine, and the approximate date of the coastal operations where he alleges coming under enemy fire.  It also directed that following receipt of this information, the RO/AMC should contact the service department should be contacted, and deck logs and unit histories of the ship in question should be added to the file.  The Board directed that the Veteran should be afforded examinations with regard to all claimed disabilities that he has asserted entitlement to service connection, with the exception of PTSD.  As to the PTSD issue, the Board directed that if his claimed in-service stressors were corroborated, then the RO/AMC should afford him an examination with regard to that matter.  Finally, the Board directed that the RO/AMC must readjudicate the claims on appeal and if any benefit sought was not allowed in full, it must provide the Veteran and his representative with a supplemental statement of the case.  

In a June 2010 letter, the AMC made the appropriate request to the Veteran.  The Veteran responded that all he could remember was "L.S.T. 1666."  In a March 2011 letter, the AMC sent a letter to the National Archives Modern Military Branch requesting copies of any command histories, operational reports/lessons learned, and/or unit diaries relevant to the Veteran.  It included a description of the Veteran's reported stressor as well as relevant dates and the unit to which the Veteran was attached at the time.  The National Archives responded later that month with the relevant unit records for the period identified.  Having determined that the alleged in-service stressor was not corroborated, the AMC did not provide an examination or obtain an expert opinion with regard to the PTSD issue.  It did ensure that, in May 201, the Veteran was provided an examination and the requested opinions were obtained.  The AMC readjudicated the claims on appeal and provided a supplemental statement of the case to the Veteran and his representative in March 2012.  There has thus been substantial compliance with the directives of the Board's June 2010 Remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (explaining that substantial compliance, rather than absolute compliance with remand directives are required). 

In a April 2012 post-remand brief, the Veteran's representative argued that the issues of entitlement to service connection for PTSD and COPD must be remanded for further development.  The Board does not agree.  

As to the PTSD claim, the representative argues that because the Veteran has identified a hull number for the LST that he allegedly served upon VA must initiate research to determine if a ship with that hull number would have been used to transport tanks during the Vietnam war.  

The Board did remand the issue of entitlement to service connection for PTSD with specific instructions for the RO/AMC to request from the Veteran identification of the LST he alleges transported him to Vietnam. He did respond by identifying the ship as "L.S.T. 1666."  As explained in detail in the "Service connection" section of the instant document, the Veteran has alleged that he came under enemy fire while in Vietnam after being transported there aboard an LST.  

The Veteran reports that he served overseas in Okinawa and this is supported by a travel voucher itinerary with an entry for Okinawa on September 14, 1973.  A memorandum endorsement from the Commanding Officer, Third Force Service Regiment shows that the Veteran was assigned to the Maintenance Battalion in September 1973.  These records were received by the AMC in February 2011, after the Board's June 2010 Remand.  The AMC then obtained the Command Chronology of Headquarters, Maintenance Battalion, 3d Force Service Regiment, FMFPac for the periods from July 1 to December 31, 1973 and from January 1 to June 30, 1974.  The time frame is consistent with the time frame of the Veteran's only service outside of the United States.  This was therefore adequate development to determine if the Veteran was ever assigned to a ship or was sent to Vietnam.  

Development to determine if a ship with a hull number of 1666 was ever used to transport tanks during the Vietnam War would not aid in developing the Veteran's claim.  Even if it were shown that a ship with a hull number of 1666 did transport tanks to Vietnam, such information would not place the Veteran on that ship and hence would not substantiate his claim.  The Veteran's own service personnel records and the Command Chronology for the unit to which the Veteran was attached during his only service outside of the United States are clearly superior evidence as to the question of whether he ever set foot in Vietnam (and thus came under enemy fire).  As the requested development would not produce relevant information, the Board will not further delay adjudication of this matter to request such development.  

As to the claim of entitlement to service connection for COPD, the representative argues that VA should determine the likelihood that he was exposed to asbestos during his service as a vehicle repairman.  VA has obtained a VA examination as noted above and the examiner has indicated that the medical records do not show that the Veteran has an asbestos related disease of his respiratory system.  Of note, the Veteran has been treated for his respiratory problems by VA for a number of years so it follows that if his condition was related to asbestos exposure it would have been noted.  As he does not have an asbestos related disease, development to determine if he was exposed to asbestos could not yield relevant information.  The Board therefore declines to further delay adjudication of his appeal as to this matter to request such development.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Of note, all treatment records referred to in this decision are VA treatment records unless specifically indicated otherwise; and all compensation and pension (C&P) examinations were provided through VA facilities. 


II.A.  Knees, hands, and low back claims

The Veteran contends that service connection is warranted for disabilities of his low back, both knees, and both hands.  During the March 2010 hearing, he testified that he did not have any symptoms involving his hands during service.  When asked if he injured his back during service he replied that he had and when asked if he reported the injuries to medical personnel he replied as follows:  

All the time, you know, uh, going there and they slapped me - - give me a couple pain pills, tell you, you'll be alright in a few days.  Go back out there and stockade yourself.  I was on the tank [unintelligible] with tanks and big tow bars, heavy machines and things.  I mean, not that it's light out working on all these things.  Anyway, putting these tow bars and dragging them cables and everything else; it just kill you, just keep [unintelligible].

Service treatment records document no chronic conditions of the Veteran's low back, either hand, or either knee.  There are no reports of any complaints regarding his low back.  In October 1973 he reported twisting his right knee while playing football several days earlier.  Physical examination revealed no swelling, full range of motion, slight pain upon internal rotation, no redness, and no warmth.  Impression was mild knee twist.  He was prescribed an ace wrap, light duty for four days, and 15 doses of medication, the notation of which is illegible.  There are no further reports regarding his knee.  

As to his hands, he reported a burn on the bottom of his left wrist in July 1973 and it was healing at that time of the time of the report.  A wart of his right index finger was shaved in April 1973.  He returned in five days for follow up.  On July 3, 1973 the Veteran reported that he burned the palm of his right hand on a steam pipe.  A dressing was applied.  A note from July 5, 1973 begins "Pt complains of Rt hand."  The rest of the note refers to bed rest for 24 hours and prescription of an antihistamine.  On July 13, 1973 he complained of a burn of the bottom of the left wrist and a dressing was applied.  A May 1974 report of medical examination documents that he had a normal clinical evaluation of his spine, lower extremities, and upper extremities.  There are no documented abnormalities of his low back, hands, or knees.  

These service treatment records are evidence against the Veteran's claims of entitlement to bilateral hand, bilateral knee, and low back disorders because the records tend to show that he had no chronic condition involving his low back, hands, or knees during service and that the twisted right knee and the skin problems with his hands had resolved by separation from service.  

May 2001 treatment notes document the Veteran's report of bilateral hand numbness.  At the time of the clinic visit sensation in his hands was normal and neurological examination was normal.  He complained of back pain in November 2006 but did not report a date of onset.  In June 2009 the Veteran reported that he had suffered from low back pain since approximately 1974 when he was separated from active service.  He reported that his back pain had been exacerbated by work related injuries including falls and heavy lifting injuries.  In March 2009 he reported right knee pain of recent onset.  Treatment notes, for example from July 2011, document that the Veteran has longstanding back pain, and he had arthritis shown on x-rays to be mild as to his knees and significant as to his ankles.  Also noted was a history of right fifth metatarsal base fracture - non union and chronic.  This is not evidence of a nexus between his back or knee conditions and his active service.  There is no evidence in any of the treatment records that provides a link between his active service and the current disabilities of his low back, his hands, and his knees.  

The report of back pain in 1974, to the extent that it is a report of onset of back pain during service, could be considered as evidence favorable to his claim of entitlement to service connection for a low back disorder.  In that regard however he does not report that the pain had onset during service, and, indeed, the service treatment records tend to show that he did not.  That the report referencing onset in 1974, coming some thirty years later, is subject to the effects of time on memory while the findings at separation from active service are not.  Therefore, the Board finds that his more recent statement is outweighed by the contemporaneous medical records as far as whether he had any back, symptoms during service.  

His report of bilateral hand numbness is not evidence favorable to a finding of onset during service or a relationship to service.  His report of knee pain of recent onset is evidence against a finding of onset during service.  

Of note, there is no evidence showing that the Veteran had arthritis within one year of separation from active service.  The presumptive provisions for chronic disease are therefore not for application.  

In October 2009, the Veteran attended an informal conference with a Decision Review Officer (DRO).  A report of that conference documents that the Veteran reported that he injured his back lifting equipment during service and that he was told that he had a back strain in service.  This report documents his report of injuring his knees in basic training and later during his active service.  He referred to shin splints and being placed on light duty.  This report also documents his report of a burn of his left forearm during service.

The Board has considered the Veteran's report of injuring his back lifting equipment during service but finds that it is outweighed by the service treatment records as far as any in-service back injury.  The Board finds it highly unlikely that he injured his back during service and was told he had a strain but none of this is documented in the service treatment records.  He demonstrated diligence in reporting injuries of this degree of severity during service by his report during service of his knee injury and of the burns.  Therefore the Board finds that the Veteran did not have any injury of his back during service.  

In March 2010, the Veteran underwent a C&P examination with regard to his claims of entitlement to a VA nonservice-connected pension.  During the examination interview, he reported that he has had back pain for more than twenty years that has worsened after he began having knee and ankle pain, five and ten years prior to the examination, respectively.  

Following physical examination, the examiner diagnosed mild bilateral tricompartmental arthritis of the knees, bilateral talonavicular joint arthritis of the ankles, chronic lumbar strain with mild degenerative changes of the lumbar spine.  The examiner provided no opinion as to the etiology of his conditions.  Although the lack of any etiology opinion renders this examination inadequate as far as evidence as to the cause of the Veteran's claimed conditions.  The history provided and the diagnosis and other data are relevant evidence.  These essentially show that the Veteran has reported lumbar symptoms with onset twenty plus years prior to the examination.  The lack of greater specificity renders the report nonprobative on the issue of onset of those particular symptoms given that the Veteran was separated from active service in May 1974 and the examination took place in 2010.  However, his report of onset of knee symptoms post dates his separation from active service by many years and is therefore evidence against a finding that he has had those symptoms since service.  

In May 2011, the Veteran underwent a C&P examination with regard to his claims of entitlement to service connection for knees, hands, and low back disorders.  During the examination interview, the Veteran reported that his back had bothered him "forever" but had worsened in the last ten years.  He did not recall any specific injury.  As to his hands, he reported that his hands have gone numb from the forearms down and involving the entire hand since about 1978 or 1979.  He reported that he had "accidents in the Marines" but the only one that he recalled was a burn on the left forearm.   He reported that there was a lot of wear and tear to his hands while he was in the Marines.  As to his knees, he reported that his knees have bothered him "forever."  He reported that he had jammed his knees in the Marine Corps and hyperextended the right knee two or three years prior to the examination.  The quotation marks listed in this paragraph are found in the examination report.  

The examiner noted that service treatment records showed that on July 5, 1973 the Veteran complained of right hand pain and the physical was within normal limits and no diagnosis was made.  The examiner also noted that the Veteran was seen for a burn on the bottom of his left wrist on July 13, 1973 and that in April 1973 there was an entry for a burn of his right palm.  Noted also was that the Veteran showed the examiner a few scars on his forearm but no scars on his wrist or hand.  

Also noted by the examiner was that the Veteran's service treatment records included an entry that he has twisted his right knee but had no swelling, redness, or warmth; had full range of motion, and slight pain on internal rotation; and that the 1974 separation examination was normal.  As to his back, the examiner noted that there were no complaints during service and that his May 1974 separation examination was normal.  

The examiner recounted an accurate history of the Veteran's VA treatment records.  Following physical examination, the examiner diagnosed lumbar spine degenerative disk disease, bilateral knee arthritis, and bilateral hand strain with arthritis.  

As to the requested opinions the examiner provided as follows:  

There is no evidence of any chronic hand problem in service.   There is one complaint of hand pain.  Physical examination was normal and there was no diagnosis given; this was in 1973.  There are also two notes about burns, but there is no scarring, and his current condition is not secondary to burns.  I would say it is less likely as not, less that 50% probability, that his current hand condition had any causal origins in active service  

There is absolutely nothing in his records for his low back.  He reports having to do heavy lifting in service however, for his current low back condition to be secondary to that heavy lifting, one would expect pain at some point in service to be documented in the medical record, and I am unable to find that.  I would have to say it is less likely as not, less than 50% probability, that his current back condition had causal origins in active service, and is also less likely as not, less than 50 % probability, as result of lifting associated with labor intensive work involved in being a tracked vehicle mechanic.  

The only thing in the service records about his knees was a visit for a right knee where he twisted it several days prior.  There was no swelling and the exam was normal, except for some slight pain with internal rotation.  Diagnosis was mild knee twist.  There is no further mention of any knee problem and May of 1974 exam, which appears to be in the separation physical, showed no evidence of knee problem.  I would say that it is less likely as not, less than 50% probability, that his right and/or left knee condition had causal origins in active service, and that it is less likely as not, less than 50% probability, that his bilateral knee condition was a result of lifting associated with labor intensive work involved in being a tracked vehicle mechanic.  

The Board finds the examination report to be highly probative evidence against the Veteran's claims of entitlement to service connection for disorders of his hands, knees, and low back.  Considering the facts of this case, the examiner provided sufficient rationale.  The record contains at most only the most minimal of an association between the Veteran's service and these claimed disabilities.  It cannot be expected that a rationale could be much more than that which the examiner has provided.  As to the Veteran's knees and hands, the Board can discern no additional reasoning that the examiner could reasonably have included.  The Veteran had one instance of a twisted knee during service, a normal examination on separation from service, and then complaints of knee pain decades later.  During service there was one isolated complaint of pain of one hand it was not until decades later after years involving work activities, that he reported numbness.  As to his low back, the Board finds the examiner's statement that if the Veteran had a low back injury from lifting during service he would have reported it to be logical and, as explained above, consistent with the service treatment records which include his report of minor injuries.  

Also considered by the Board are the Veteran's statements regarding his belief as to a relationship between his claimed low back, bilateral knees, and bilateral hands disabilities.  As to whether he has had continuous symptoms since service the Board finds that he has not.  The reasons for this determination are already stated above in the Board's discussion of his report of onset of back symptoms in approximately 1974.  His statements do not provide evidence of continuity of symptomatology involving his knees or hands since service.  

As to any other nexus opinion that can be gleaned from the Veteran's statements, the Board finds such opinion to not be competent evidence.  The Veteran has not demonstrated any expertise in medical matters.  His opinions are therefore those of a layperson.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether heavy lifting or a twisted knee or hard physical work in general causes the diagnosed conditions of the Veteran's hands, knees, and low back is not something that can be determined by mere observation.  Nor are these questions simple questions - it is well known that the effects of given occupations on health is the subject of research by scientists and physicians.  As such, the Board finds that the Veteran's opinions as to how his service may have caused his current disorders are not competent evidence.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for disorders of his hands, knees, and low back.  Hence his appeal in this regard must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.B.  COPD claim

The Veteran contends that service connection is warranted for COPD.  He has asserted that he was exposed to asbestos during service and that this led to his current respiratory condition.  During the March 2010 hearing he denied any respiratory problems during service other than to state that when "[w]e were out in the field working on the tracks and stuff.  Pulled up a lot of dust and a lot of chemicals."  He testified that he was first diagnosed with COPD in 2001.  He also testified that at that point his respiratory problems were worsening.  

The October 2009 informal DRO conference report documents that the Veteran reported exposure to asbestos as a track vehicle repairman.  He reported that he did mechanical work on vehicles that had asbestos covering the oil coolers and had large brakes which "had asbestos all over them when removed."  

Service treatment records do not contain any reports of respiratory symptoms.  The May 1974 report of medical examination includes that the Veteran had a normal clinical evaluation of his lungs and chest.  This is evidence against a finding of onset of respiratory problems during service.  

May 2001 treatment notes document the Veteran's report of shortness of breath and a social history including thirty years of pack per day smoking.  Assessment was COPD.  Although there was a plan for pulmonary function tests (PFTs) it does not appear that the Veteran underwent PFTs at that time.  He reported shortness of breath in August 2008 and the next relevant evidence begins in 2009.  None of these reports provide evidence favorable to a finding of onset of respiratory problems during service or of causation from events during service, including asbestos exposure.  

The March 2010 C&P examination addressed his pulmonary complaints.  At that point the examiner stated that there was no indication that he had ever been diagnosed with COPD.  The Veteran reported that he had asthma since the 1980s and was formally diagnosed in 2001.  The examiner stated that his last PFTs showed restriction which the examiner stated was consistent with his large body morphology and restriction most likely from obesity.  At the time of the examination the Veteran weighed three hundred and ninety pounds at a height of seventy inches.  The examiner also noted that the Veteran had smoked upwards of two and one-half packs of cigarettes for thirty years and over the past two or three years had dropped to one-half pack per day.  Following physical examination, the examiner diagnosed obesity related hypoxemia, and asthma.

June 1, 2010 internal medicine notes document that the Veteran had COPD and that his PFTs were consistent with restrictive pattern more consistent with restrictive disease secondary to obesity hypoventilation.  Occupational Consult therapy notes include that the Veteran had a past medical history of COPD.  The clinician noted that he was suspicious of obesity hypoventilation syndrome and noted that PFTs from April 2009 showed a mild restriction pattern.  

July 2010 notes document the Veteran's report that he was hospitalized on May 23, 2010 for congestive heart failure, remained at the VA facility until the first week of June and then was transferred to Federal Heights Nursing and Rehabilitation for 31 days.  This is consistent with treatment records from May and June 2010 and with records from Federal Heights Rehabilitation and Nursing Center documenting hospitalization there from May to July 2010.  

There are no diagnoses of asbestosis and no mention that his pulmonary problems result from exposure to any substance other than tobacco.  For example, August 2010 notes document tobaccoism, and COPD.

These records, when taken together, are evidence against the Veteran's claim of entitlement to service connection for a respiratory disorder.  None of the records provide a link between his respiratory disease and exposure to asbestos.  Of note, the October 2009 DRO informal conference report includes an assertion that the Veteran was exposed to asbestos during service and a contention that this is the basis for his claim.  Thus, prior to any of the 2010 notes, the Veteran was alleging asbestos related disease.  Yet, none of the 2010 notes and reports just described include any indication that his respiratory problems are due to asbestos exposure.  What the records do include are findings as to other causes for his respiratory problems.  For these reasons, the Board finds these records to be evidence unfavorable to his claim.  

The Board has considered the occupational therapy note questioning the diagnosis of obesity hypoventilation.  That note, however, is not evidence that his respiratory problems are due to asbestos exposure because the note does not mention asbestos.  

In May 2011 the Veteran underwent a VA examination that addressed his COPD.  He reported breathing problems with onset ten to fifteen years prior to the examination.  He reported a forty year smoking history with an average of two pack per day for most of the years and one pack per day for the past five years.  The examiner stated that PFTs in 2009 had shown mild restriction.  

As to asbestos, the examiner stated that the Veteran denied that a physician had ever told him that he has asbestos related lung disease.  He reported that he was a tank track vehicle repairman during service and did a lot of brake work and working on vehicles that had exhaust manifolds wrapped in asbestos.  He reported that he was also a mechanic after service.  

At the time of the examination the Veteran weighed over four hundred pounds.  The examiner described his condition as morbidly obese.  The examiner indicated that he had reviewed the Veteran's claims file and saw no evidence of respiratory conditions in his service records.  As to an opinion with regard to whether his pulmonary condition was related to service, the examiner provided as follows: 

The veteran has a diagnosis of chronic obstructive pulmonary disease and longstanding smoking history.  He has restrictive lung disease seen on his last pulmonary function test done in 2009.  Chest x-ray shows evidence of congestive heart failure, and he has severe obstructive sleep apnea which has been untreated; he is not treated with BiPAP.  He also has morbid obesity.  There is no evidence in any of his records for asbestos-related lung disease.  He given (sic) his history as being a mechanic in service.  His active duty dates are from 1972 to 1974.  He was a mechanic after service, as well, until about 10 years ago, he therefore was exposed to brakes, etc, after service.  He did not work on the ships, he was in the Marines.  I would say that it is less likely as not, less than 50% probability, that any of his respiratory conditions to include chronic obstructive pulmonary disease had causal origins in active service, including exposure to asbestos.  

Also noted by the examiner was that the Veteran had been scheduled for PFTs but those had not been performed as of the date of the examination report.  On May 24, 2011 PFTs were conducted.  Notes from July 2011 document that PFTs from May 2011 showed severe obstruction markedly improved after bronchodilators.  This note documents that the Veteran's bodyweight was two hundred and fifty five percent of the ideal and that obesity is a known cause of restriction.  Diagnosis at that time was hypoxia / obesity hypoventilation / cor pulmonale / COPD.  December 2011 PFTs results are also of record.  These note very severe obstruction by spirometry improved markedly after bronchodilators.  There is no mention of asbestos.  That obesity is a known cause of restriction is mentioned.  

The Board finds the Veteran's assertions of asbestos related pulmonary disease to be outweighed by the medical evidence of record consisting of the treatment records and the May 2011 examination report.  Although he has been treated for his pulmonary disease for some time, none of the practitioners have related it to asbestos exposure.  He has reported that he has never been told by a physician that his disease is related to asbestos exposure.  The examiner's opinion is in agreement with this evidence.  

The most probative part of the examiner's opinion is the statement regarding whether or not he has an asbestos related disease.  The examiner reviewed the claims file and offered the opinion following that review.  The opinion, therefore, is not merely a summary of the claims file but rather the statement "[t]here is no evidence in any of his records for asbestos-related lung disease" is an expert opinion based upon application of medical expertise to the facts and data found in the claims file  Again, the examiner was confronted with providing an opinion where there is no evidence to support what the Veteran alleges.  Little more in the way of a rationale is required under these facts.  

As to the Veteran's opinion that his pulmonary condition is due to exposure to asbestos, the Board finds his lay opinion to not be competent evidence.  Distinguishing between pulmonary diseases and determining the cause of such diseases are complex matters requiring medical expertise; such questions are not answerable by mere observation with the five senses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for COPD.  Hence his appeal in this regard must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.C.  Acquired psychiatric disorder claim

The Veteran contends that service connection is  warranted for PTSD.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).

The evidence required to establish the occurrence of an in-service stressor depends upon whether the claimant engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  The phrase "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

During the March 2010 hearing the Veteran testified that he has been diagnosed with PTSD by practitioners at a VA Medical Center (VAMC).  He testified that this diagnosis was made between 2001 and the time of the hearing.  He testified that his treatment had been at VA and he did not receive any treatment prior to his VA treatment.  

As to the in-service basis for his alleged PTSD, he testified that as part of his duties during service he was involved in the recovery of vehicles.  He testified that during part of his active service he was a member of an amphibious recovery team aboard an LST and his function included the recovery of military vehicles and troops.  He testified that these duties caused him to set foot in the Republic of Vietnam.  He testified that the vehicles recovered had been subjected to hostile fire and were damaged but that any bodies that had been in the vehicles had already been removed when he encountered the vehicles although there was evidence of those bodies in the vehicles.  He also testified that on one occasion when he left the LST to recover vehicles his unit was fired upon while on the beach.  

The October 2009 informal DRO conference report includes the following with regard to his reports addressing his claim of entitlement to service connection for PTSD:  

Saw a couple people "loose their minds."  Was in Okinawa to pull troops out.  Saw a lot of "crazy shit."  Had nightmares [after] leaving service.  Guy went crazy at Basic, was in the shower, guy was wrapped around pipes - Never came back - Guy used to crawl through the heater vents in Okinawa.  Went crazy and sent through vents Beat up people and tried to set people on fire at night.  Broke into post office and was finally hauled away.  Being seen at VAMC


Here, the Board must deny the Veteran's claim because the evidence tends to show that he does not have PTSD, that his diagnosed psychiatric diseases are not due to his active service, and because the evidence tends to show that his report of being fired upon by the enemy or, for that matter, being in fear of enemy or terrorist activity, is not consistent with his active service.  

The Veteran's DD 214 documents that he had three months and twenty-eight days of foreign or sea service.  His primary specialty was tank repairman.  There are no decorations, medals, badges, commendations, citations, or campaign ribbons probative of service in Vietnam or of combat service.  Service personnel records include a record of service showing that the Veteran was assigned to Ordnance Maintenance Battalion 3dFSR, FMFPac on September 17, 1973 and assigned to Sep/Rec Ctr HQCO HQ SERV BN, MCB, CAMPPEN CA on May 29, 1974.  There is a form for Combat history - expeditions - awards record associated with the personnel records but there are no entries in this section of the form.  

Review of both the paper portion and the electronic (Virtual VA) portion of the Veteran's claims file shows that he has never been diagnosed with PTSD.  March through July 2009 treatment notes document treatment for psychiatric complaints.  These notes concern his legal and financial stressors.  The only report of service is his report that he is a Vietnam veteran and has had difficulties with nightmares.  He also reported his belief that his basement is haunted.  There are however no specifics as to these symptoms and there is no other mention of nightmares in any of the treatment records.  In a military history section of the notes, it is listed that the Veteran was in the Marine Corps from 1970 to 1974 and that he stated that he was in Vietnam and in combat.  This is clearly a report obtained solely from the Veteran's own report to the practitioner because there is nothing in the claims file to otherwise indicate combat with the enemy or service in Vietnam.  

Axis I diagnosis was adjustment disorder with mixed emotional features.  The clinician stated that the Veteran had presented to Primary Care with depressed and irritable mood related to significant stressors and that he had an upcoming court appearance and was fearful of returning to jail for inability to pay fines.  The clinician stated that the Veteran did not appear to have an underlying psychiatric disorder but was reacting / adjusting to significant stressors.  She also stated that he appeared to be of lower intellectual functioning although that was not formally assessed during the visit.  

July 2009 notes include the psychologist's report of the Veteran's mood and stressors, as follows:  

[V]ery agitated in the exam room, rambling about stressors, the letter the physician did not fill out for him he reports in a timely manner, the truck that will be towed, that is all he owns.  [T]he city is giving him problems with his yard, the truck is unregistered, relatively the same discussion he had with Dr. [ ] regarding the boogie man / haunted basement / angry about situations, out of jail in 12/2008 for shoplifting, talking about nightmares, very rambling thoughts at times, and the common theme was everyone did something to him wich (sic) caused these problems all they (sic) back to when he joined the military and did not get his bonus.  

An October 2009 note from an attending physician documents an Axis I diagnosis of mood disorder, not otherwise specified, "though patient meets criteria for [major depressive disorder], differential includes comorbid medical and substance abuse history and relationship to mood."  

July 18, 2011 notes document that the Veteran reported feeling progressively less motivated and sadder for several years.  The Veteran expressed that he felt this in part due to his declining health and difficulty getting out of his house to do the things he enjoyed.  He also reported feeling that previously he would make an effort to do things but that he no longer did so.  This note documents that he had therapy with an identified individual one year earlier but transportation issues prevented him from continuing to see her.  Past psychiatric history is listed as depression.  He also reported that he was a Marine and served in Vietnam and that he had a history of asbestos exposure.  Axis I diagnosis was depression.  These notes to not relate his depression to his active service in any manner.  

A July 2011 note indicates that the Veteran had a score on a depression screen that was suggestive of moderate depression.  The plan at that point was for evaluation by Mental Health.  Notes from  December 2011 document that the Veteran had been advised to see Mental Health, had saw them once, then had cancelled another appointment and not shown for another appointment.  

The Board finds that the Veteran; has not been diagnosed with PTSD, and has no psychiatric disorder that is related to his active service, and did not engage in combat with the enemy or have service consistent with fear of hostile enemy or terrorist activity.  

VA treatment records are more probative than the Veteran's assertions on the issue of whether or not he has been diagnosed by VA with PTSD.  As described above, the Veteran has been treated for mental health complaints by VA practitioners but none of the practitioners have diagnosed PTSD.  It is important that these notes contain his report of service in Vietnam, that he had nightmares, and that he was in combat.  The mental health professionals who treated him would have no discernible reason to disbelieve him in a treatment setting given that they would not have had the claims file before them.  Nor have they indicated any disbelief as to these reports by the Veteran.  Yet, even with his assertions before them, the mental health professionals did not diagnose PTSD.  While the Veteran may believe that they did, the Board finds no reason to believe that had any of the mental health professional diagnosed PTSD they would not have recorded the diagnosis.  This is particularly true given that they did record other diagnoses.  As between the treatment records and the Veteran's recollection the Board finds the treatment records more probative because they are the actual documentation of his treatment. 

The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).  Distinguishing one mental disorder from the other requires expertise in applying diagnostic criteria and the Veteran has not demonstrated such expertise.  As to his own assertion that he has PTSD, the Board finds that his assertion is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As to his alleged combat experiences during service the Board finds that his January 2009 application for benefits, the service personnel records and the Maintenance Battalion Command Chronology more probative as to whether he was ever in Vietnam- where he alleges that he was exposed to enemy fire.  The Board also finds these items of evidence to be the most probative evidence of record on the question of whether a stressor involving fear of hostile enemy or terrorist activity is consistent with circumstances, conditions, or hardships of his service.  His service was all either in the United States or in Okinawa.  There is no evidence to suggest that fear of hostile enemy or terrorist activity is consistent with circumstances, conditions, or hardships of his service.  

First, in his January 2009 VA Form 21-526 application for benefits he checked a selection "No" for whether he served in Vietnam.  If he did serve in Vietnam, as he later alleged, it does not follow that he would have indicated in his application that he had not served in Vietnam.  When he filed his claim he would have had less information regarding what was needed to substantiate his claim than later, after he was provided with notice regarding what was necessary to substantiate his claim.  He would therefore have no discernible reason to have provided any false information when he filed his claim in January 2009.  He made an actual selection indicating no service in Vietnam at that earlier time.  The Board therefore finds that his later assertions of stepping foot in Vietnam and being fired upon by the enemy are not credible.  

The service personnel records make no reference to any assignment aboard a ship or any service in Vietnam.  The Command Chronology that covers the period that he had foreign or sea service documents such details as inspecting specific weapons and vehicles and furnishing contact teams to various units on Okinawa.  As to the Ordnance Maintenance Company itself, the Command Chronology documents a move to a beach on Okinawa in May 1974 and the number of vehicles shipped to various locations.  Given the very detailed nature of this chronology, the Board finds that if the Company had sent members to Vietnam aboard ship to recover vehicles it would have been noted in the Command Chronology.  

For these reasons the Board finds that the Veteran was not in Vietnam and was not fired upon by the enemy.  Nor is his service in Okinawa and the United States consistent with fear of hostile enemy or terrorist activity.  

His reports of other events, documented in the October 2009 DRO informal conference report, are reports of other persons' mental health issues, not his own.  None of the treatment records contain any mention of those alleged incidents.  If the incidents had any bearing on the Veteran's mental health the Board would expect to find at least a mention of them in the context of records of mental health treatment.  

He has been diagnosed with an adjustment disorder and depression.  But neither of these conditions has been related to his active service.  Rather the conditions have been diagnosed based on his reports, which, as shown in the treatment records, are of events occurring many years after service.  The service treatment records are evidence that he had no psychiatric symptoms during service and was psychiatrically normal at separation from service.  Thus, all of the medical evidence of record is unfavorable to a finding that he has any psychiatric disorder related to his active service.  

The preponderance of evidence is therefore against the Veteran's claim of entitlement to service connection for any psychiatric disorder.  Hence his appeal as 

(CONTINUED ON NEXT PAGE)



to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right hand disability is denied.  

Service connection for a left hand disability is denied.  

Service connection for a low back disability is denied.  

Service connection for COPD is denied.  

Service connection for acquired psychiatric disorder to include PTSD, an adjustment disorder, and a depressive disorder, is denied.


+

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


